DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION DATED AUGUST 5, 2021 AND INTERVIEW SUMMARY DATED OCTOBER 18, 2021, filed November 4, 2021.
Response to Arguments
In view of Applicant’s amendment to claim 1 to correct insufficient antecedent basis, the claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action dated August 5, 2021, section no. 3, is withdrawn.
In response to the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, section nos. 7 and 8, Applicant has amended independent claim 1 to recite the limitation: “wherein the personalized printer list includes a pinned enterprise selected printer, a user selected favorite printer, and a prioritized list based on tracked usage.”  Independent claim 6 similarly recites this limitation.  Also, independent claim 12 has been amended to recite the limitation: “instructions to generate a personalized printer list that includes a pinned enterprise selected printer as a first printer in the personalized list, the favorite printer as a second printer in the personalized printer list, and a prioritized list based on tracked usage before listing the available printers.” Applicant’s argument (RESPONSE, section III, subsections A and B) that these 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s apparatus, including the limitation: “a personalized printer list generator to generate a personalized printer list that prioritizes the plurality of printers at the current geographic location based on a user account, wherein the personalized printer list includes a pinned enterprise selected printer, a user selected favorite printer, and a prioritized list based on tracked usage.” 
 	Claims 2-5 and 16 depend from claim 1.
 	Claim 6, drawn to a method, similarly recites the allowable subject matter of apparatus claim 1.
	Claims 7-11 depend from claim 6.
 	Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s non-transitory computer readable storage medium, including the limitation: “instructions to generate a personalized printer list that includes a pinned enterprise selected printer as a first printer in the personalized list, the favorite printer as a second printer in the personalized printer list, and a prioritized list based on tracked usage before listing the available printers.”
 	Claims 13-15 depend from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677